        Case 1:19-cr-00195-SWS Document 30 Filed 12/11/19 Page 1 of 2



Melanie Gavisk, Colorado State Bar No. 41380
Assistant Federal Public Defender
214 W. Lincolnway Ste. 31A
Cheyenne WY 82001
(307) 772-2781
melanie.gavisk@fd.org

                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING


UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                            Case No. 19-CR-195-S


GUADALUPE HERNANDEZ, JR.,

                    Defendant.


      UNOPPOSED MOTION TO CONTINUE MOTIONS DEADLINE


      Defendant Guadalupe Hernandez, Jr. asks this Court to extend the motions

deadline for seven days, until December 24, 2019. Undersigned counsel needs

additional time to determine whether there is a meritorious suppression motion.

Counsel for the Government does not oppose this request.

       Mr. Hernandez was indicted for felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was arraigned on those charges on

December 2, 2019. The Government’s discovery deadline is December 16, 2019, and

Mr. Hernandez’s motions are currently due on December 17, 2019. A single day does

not provide sufficient time for undersigned counsel to review the discovery and
        Case 1:19-cr-00195-SWS Document 30 Filed 12/11/19 Page 2 of 2



prepare a motion.

      An additional week will provide counsel sufficient time to review the

discovery once it is provided and prepare any motions warranted by the evidence.

Accordingly, Mr. Hernandez asks this Court to grant him a seven-day extension of

time of the motions deadline.

      DATED this 11th day of December 2019.


                                      Respectfully submitted,

                                      VIRGINIA L. GRADY
                                      Federal Public Defender

                                      /s/ Melanie Gavisk
                                      Assistant Federal Public Defender



                           CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served on the 11th day of December
2019 upon the following by:

 e-mail
 hand delivery to USAO court box
 fax
 mail, postage paid
 electronic filing


                                      /s/ Melanie Gavisk




                                         2
